COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Freddie Lee Walker v. Rissie Owens, et al.

Appellate case number:     01-15-00361-CV

Trial court case number: D-1-GN-14-001926

Trial court:               126th District Court of Travis County

         Appellant, Freddie Lee Walker, has filed a motion requesting (1) an extension of time to
file his appellant’s brief and (2) the Court to direct the district court clerk to provide him a copy
of the clerk’s record. We grant the motion in part. Appellant’s brief is due to be filed no later
than 30 days after the date of this order.
        On August 25, 2015, we directed the district court clerk to send to appellant a copy of the
one-volume clerk’s record, filed in this Court on July 2, 2015, and notify the Clerk of this Court
the date on which delivery to appellant was made. The Clerk of this Court has not received
notice that a copy of the clerk’s record was sent to appellant. And, by his motion, appellant
indicates that the district court clerk has not sent him a copy of the clerk’s record. Accordingly,
we direct the Clerk of this Court to send to appellant a copy of the one-volume clerk’s record
filed in this Court on July 2, 2015. We dismiss as moot appellant’s request to issue an order
directed to the district court clerk.
       It is so ORDERED.

Judge’s signature:/s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: September 29, 2015